TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00471-CV



                                   Heyl Homes, Inc., Appellant

                                                v.

     Frank Richard Call, Carol Call, and National Surety Corporation as Subrogee of
                    Frank Richard Call and Carol Call, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-15-004778, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Heyl Homes, Inc., has filed an unopposed motion to dismiss this

appeal, indicating that the parties have settled the underlying dispute. We grant the motion and

dismiss the appeal.1



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: September 16, 2016




       1
           See Tex. R. App. P. 42.1(a)(1).